DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims have been amended to recite “the trigger being associated with a non-machining operation of the machine tool”.  The specification teaches “In addition, the worker can reflect the changed parameters on the machine side according to a reflection trigger previously arbitrarily set by the worker, such as stopping or turning on the power supply, or as shown in FIG. 6, pressing down or reset a specific button, that is, in an arbitrary timing according to the worker's intention” (paragraph 53).  While the specification provides for certain operations, there is nothing in the specification that requires the operations be associated with non-machining operations.  For example, a machine can be re-turned on to immediately resume machining operations.  The same can be said for pressing a button or reset, both can be used for initiating/resuming/restarting machining operations. Disclosure in an application that merely renders the later-claimed invention obvious is not sufficient to meet the written description requirements of 35 U.S.C 112, first paragraph.  Lockwood, v. American Airlines, Inc.  41 U.S.P.Q.2d. 1961, 1966 (Fed. Cir. 1997).  
2.	Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an operation being one of the elements listed, does not reasonably provide enablement for the operation being all of the elements listed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  While the instant disclosure teaches “In addition, the worker can reflect the changed parameters on the machine side according to a reflection trigger previously arbitrarily set by the worker, such as stopping or turning on the power supply, or as shown in FIG. 6, pressing down or reset a specific button, that is, in an arbitrary timing according to the worker's intention” (paragraph 53), the instant disclosure fails to teach the operation is all of turning on the power supply and pressing down and a reset specific button.  Disclosure in an application that merely renders the later-claimed invention obvious is not sufficient to meet the written description requirements of 35 U.S.C 112, first paragraph.  Lockwood, v. American Airlines, Inc.  41 U.S.P.Q.2d. 1961, 1966 (Fed. Cir. 1997).  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2009/0228135 to Nakamura.  
1. (Currently Amended) A control system of a machine tool automated by computerized numerical control, the control system comprising a processor (paragraphs 42-45), the processor being configured to: 
store a parameter as a changed parameter in a non-transitory, computer readable storage when the parameter is changed (Fig. 1, paragraph 46, “The machining condition changer 111 enables changes in or addition to the …override values stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel”); 
store a trigger set by an operator for reflecting the changed parameter in the non-transitory, computer readable storage in advance (paragraph 46, “The machining condition changer 111 enables changes in or addition to the machining conditions …stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel”), the trigger being associated with a non-machining operation of the machine tool (Applicant argues Nakamura fails to teach the trigger being associated with a non-machining operation of the machine tool.  The examiner disagrees.  The examiner submits “being associated” is broad and additionally, a non-machining operation is broad in view of the instant disclosure, claim 6, and the knowledge of one of ordinary skill in the art.  The instant specification teaches “In addition, the worker can reflect the changed parameters on the machine side according to a reflection trigger previously arbitrarily set by the worker, such as stopping or turning on the power supply, or as shown in FIG. 6, pressing down or reset a specific button, that is, in an arbitrary timing according to the worker's intention” (paragraph 53 of the instant specification).  While the instant specification provides for certain operations, there is nothing in the instant specification that requires the operations be associated with non-machining operations.  For example, a machine can be returned on to immediately resume machining operations.  The same can be said for pressing a button or reset, both can be used for initiating/resuming/restarting machining operations. The examiner submits Nakamura teaches, for example, the tool number, as one of the conditions (paragraph 44), is associated with the tool at all times, including when re-turning on or resetting the tool, and therefore reads on the trigger being associated with a non-machining operation of the machine tool.  For another example, the examiner submits Nakamura teaches the speed or rotation of the tool (paragraph 44) is associated with the tool at times including to bring the tool into contact with the workpiece prior to machining, and therefore also reads on the trigger being associated with a non-machining operation of the machine tool.); 
detect a condition of the machine tool; determine whether the detected condition satisfies the trigger (claims, “a monitoring unit that monitors whether a combination of machining conditions that matches machining conditions specified in the machining block to be executed is present in the storage device”; Figs. 2, 4, paragraphs 50-78, 84-106); and 
reflect the stored changed parameter to the machine tool when it is determined that the detected condition satisfies the trigger; and automatically control the machine tool based on the reflected parameter (claims, “a control unit that, when a combination of machining conditions that matches the machining conditions specified is present, controls the speed of the servo axis and the main axis with servo-axis feed speed and number of main-axis rotations specified in the machining block each multiplied by a corresponding override value stored in the storage device”).  
2. (Currently Amended) The control system of a machine tool according to claim 1, wherein one or more conditions for reflecting the changed parameter are set and are at least an operation of supplying power from a power supply to the machine tool according to the operator's intention (paragraph 50, “The process procedure is explained in detail below with reference to FIG. 2. A starting button (not shown) is pressed, and machining is started (YES at step S101).”; paragraph 84).  
3, 4. (Currently Amended) The control system of a machine tool according to claim 1, wherein the storage stores an unreflected parameter list, the processor is further configured to: update the unreflected parameter list when the parameter is changed; and display the unreflected parameter list on an unreflected parameter display unit (claims 13, 19, 25, paragraph 46, “The machining condition changer 111 displays the machining conditions and the override values stored in the memory 107 on a display device 112 such as a CRT. The machining condition changer 111 enables changes in or addition to the machining conditions and the override values stored in the memory 107 based on operation input provided through a machining-condition changing unit 113 such as a console panel.”).  
5. (New) The control system of a machine tool according to claim 1, wherein the processor is further configured to: temporarily stores the changed parameter in the storage; update a total number of unreflected changed parameter temporarily stored in the storage; check whether the updated total number of the unreflected changed parameters is zero when it is determined that the detected condition satisfies the trigger; and stores the changed parameter as a use parameter in a volatile memory to reflect the changed parameter to the machine tool when the total number is not zero (paragraph 62, “When a storage instruction has been input, it is monitored whether an operator operates to change the current servo-axis override value FOVR and the main-axis override value SOVR (step S106). When the override value is not changed during a predetermined time, the machining-condition storage unit 104 stores the machining conditions including the tool number, the servo-axis feed-speed instruction value, and the main-axis rotation-number instruction value in the check data area 108 (step S107). The machining-condition storage unit 104 stores the current servo-axis override value FOVR and the main-axis override value SOVR in the instruction data area 110 in the memory 107 based on the expression 3 and the expression 4 (step S108).”; paragraph 66, “On the other hand, when a storage instruction has not been input through the storage-instruction input unit 105 as the G instruction or the PLC signal of the machining program, the override value specified in the machining program is directly used as the speed override values of the servo axis and the main axis as shown in the following expression 5 and the expression 6 (step S109).”; paragraphs 72-73, “It is checked whether override multiplication is valid in presettings (step S111). When the override multiplication is valid, values obtained by multiplying the override values FFOVR/FSOVR read from the instruction data area 110 in the memory 107 by the currently specified override values are used as override values to be applied as shown in the expression 9 and the expression 10 (step S112). When the override multiplication is invalid, the override values FFOVR/FSOVR read from the instruction data area 110 in the memory 107 are used as override values to be applied as shown in the expression 11 and the expression 12 (step S113).”; paragraph 77, “When the machining-condition checking unit 114 determines there is a matching combination of the machining conditions, based on an override multiplication valid/invalid signal set in advance, the interpolation processor 115 as a controller controls the speed of the servo axis and the main axis with the feed speed and the number of main-axis rotations multiplied by the current override value and the speed override value corresponding to the machining conditions when the override multiplication is valid. When the override multiplication is invalid, control is performed with the feed speed and the number of main-axis rotations multiplied only by the speed override value corresponding to the machining conditions. The machining conditions irrelevant to the machining program number and the block number are stored together with the corresponding override values and the machining conditions are checked, and the override values of the servo axis and the main axis are controlled. Thus, the servo-axis feed-speed instruction value and the main-axis rotation-number instruction value of another machining program within one machining program group or another machining block within the same machining program can be controlled easily, which reduces the labor of an override operation by an operator.”).  
6. (New) The control system of a machine tool according to claim 1, wherein the non-machining operation of the machine tool includes re-turning on operation of the machine tool by the operator, a reset operation by the operator, and a pressing-down operation of a specific button by the operator (The examiner submits Nakamura teaches, for example, the tool number, as one of the conditions (paragraph 44), is associated with the tool at all times, including when re-turning on or resetting the tool, and therefore reads on the trigger being associated with a non-machining operation of the machine tool.  For another example, the examiner submits Nakamura teaches the speed or rotation of the tool (paragraph 44) is associated with the tool at times including to bring the tool into contact with the workpiece prior to machining, and therefore also reads on the trigger being associated with a non-machining operation of the machine tool.; also paragraph 46, console panel, paragraphs 11-13, override switch).  
7. (New) The control system of a machine tool according to claim 3, wherein the processor is further configured to delete the changed parameter reflected as a use parameter from the unreflected parameter list (paragraph 78, “The numerical control apparatus according to this embodiment further includes the machining condition changer 111 that displays on the display device 112 a machining condition corresponding to the tool number stored in the memory 107, and that can edit the machining condition stored in the memory 107 through the machining-condition changing unit 113 after executing the machining condition storage instruction. Therefore, the operator can change or add a machining condition and a speed override value stored in the memory 107 as required”).  
8. (New) The control system of a machine tool according to claim 4, wherein the processor is further configured to delete the changed parameter reflected as a use parameter from the unreflected parameter list (paragraph 78, “The numerical control apparatus according to this embodiment further includes the machining condition changer 111 that displays on the display device 112 a machining condition corresponding to the tool number stored in the memory 107, and that can edit the machining condition stored in the memory 107 through the machining-condition changing unit 113 after executing the machining condition storage instruction. Therefore, the operator can change or add a machining condition and a speed override value stored in the memory 107 as required”).
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. Applicant argues Nakamura fails to teach the trigger being associated with a non-machining operation of the machine tool.  The examiner disagrees.  The examiner submits “being associated” is broad and additionally, a non-machining operation is broad in view of the instant disclosure, claim 6, and the knowledge of one of ordinary skill in the art.  The instant specification teaches “In addition, the worker can reflect the changed parameters on the machine side according to a reflection trigger previously arbitrarily set by the worker, such as stopping or turning on the power supply, or as shown in FIG. 6, pressing down or reset a specific button, that is, in an arbitrary timing according to the worker's intention” (paragraph 53 of the instant specification).  While the instant specification provides for certain operations, there is nothing in the instant specification that requires the operations be associated with non-machining operations.  For example, a machine can be returned on to immediately resume machining operations.  The same can be said for pressing a button or reset, both can be used for initiating/resuming/restarting machining operations. 
The examiner submits Nakamura teaches, for example, the tool number, as one of the conditions (paragraph 44), is associated with the tool at all times, including when re-turning on or resetting the tool, and therefore reads on the trigger being associated with a non-machining operation of the machine tool.  For another example, the examiner submits Nakamura teaches the speed or rotation of the tool (paragraph 44) is associated with the tool at times including to bring the tool into contact with the workpiece prior to machining, and therefore also reads on the trigger being associated with a non-machining operation of the machine tool.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2896